Exhibit 10(b)
[harrislogosmalla03.jpg]
HARRIS CORPORATION
 
1025 West NASA Boulevard
 
Melbourne, FL USA 32919
 
phone 1-321-727-9100
 
www.harris.com







PERSONAL & CONFIDENTIAL




January 29, 2016


Rahul Ghai
381 Hemlock Road
Fairfield, CT 06824


Re: Internal Promotion


Dear Rahul:


I am pleased to notify you of your promotion to Senior Vice President and Chief
Financial Officer of Harris Corporation, reporting to Bill Brown, Chairman,
President and Chief Executive Officer with effect from February 11, 2016. Below,
please find a summary of compensation changes as a result of this promotion that
will also be effective as of the aforementioned date:


1)
An annual base salary of $450,000 payable bi-weekly.



2)
Participation in the Harris Annual Incentive Plan (“AIP”) with a target value of
75% of base salary. Incentive awards are paid based on the achievement of
pre-established annual business operating metrics and the successful completion
of personal performance objectives set during the annual performance management
cycle. Incentive awards may range from 0% to 200% of target based on business
and personal performance. Your participation in the FY16 AIP will be pro-rated,
with respect to your current target, based on the effective date of your
promotion. To the extent earned, payouts are made in September following the
fiscal year end, net of applicable withholdings and deductions.



3)
Eligibility to receive annual equity awards granted by Harris Corporation under
its 2015 Equity Incentive Plan (the “Plan”), with a target value of $1,000,000.
The awards are typically delivered in the form of stock options (“Options”) and
performance share units (“PSUs”) and are granted in late August following the
Board of Directors approval of annual equity awards to Harris executives. Once
approved and accepted by you, the awards are subject to the applicable terms and
conditions in effect at the time of the grant. Annual equity grants are
performance-based and the award amount may vary from year-to-year. Your new
target value will be effective during the next award planning cycle.



4)
Severance, relocation and other benefits will continue per the terms and
conditions of your original offer letter, dated December 27, 2014. However,
rather than a relocation to the Washington, DC area, you must relocate to the
Melbourne, FL area.



On or as soon as administratively practicable after the date you are elected as
a corporate officer of Harris, you will be entitled to enter into a CIC
Severance Agreement with Harris in the form filed by the Company as Exhibit
(10)(o) to the Company's Quarterly Report on Form 10-Q for the fiscal quarter
ending October 1, 2010. The multiplier used in Section 3(a)(2) of the CIC
Severance Agreement to determine your lump sum severance amount pursuant to such
clause shall be two (2). In the event of a change in control of Harris
Corporation (as defined in the CIC Severance Agreement), you shall be entitled
to the compensation and benefits and other rights provided under the CIC
Severance Agreement if your employment terminates under the circumstances
provided under the CIC Severance Agreement, provided, however, such compensation
and benefits shall be in lieu of any compensation or benefits that may be
receivable by you under this letter or under the Harris Severance Pay Plan.


Payments and benefits under this letter are intended to be exempt from or to
meet the requirements of Section 409A of the Internal Revenue Code ("Code
Section 409A"), and shall be interpreted and construed consistent with that
intent. Notwithstanding any other provision of this letter, to the extent that
the right to any payment (including the provision of benefits) hereunder as a
result of your separation from service provides for the "deferral of
compensation" within the meaning





--------------------------------------------------------------------------------





of Code Section 409A and you are a "Specified Employee" under the Harris
Corporation Specified Employee Policy for 409A Arrangements as of the date of
your separation from service, then no such payment shall be made or commence
during the period beginning on the date of your separation from service and
ending on the date that is six months following the date of your separation from
service or, if earlier, on the date of your death, if the earlier making of such
payment would result in tax penalties being imposed on you under Code Section
409A. The amount of any payment that otherwise would be paid to you hereunder
during this period shall instead be paid to you on the first business day
coincident with or next following the date that is six months and one day
following the date of your separation from service or, if earlier, within ninety
(90) days following your death. Each payment of compensation under this letter
shall be treated as a separate payment of compensation for purposes of Code
Section 409A, including without limitation for the purpose of applying the
exclusion from Code Section 409A for certain short-term deferral amounts.




For more information regarding the terms, conditions and mechanics of your
executive compensation components, please feel free to reach out to Jacinto
Vallejo - Director, Global Compensation & Mobility at jvallejo@harris.com or
(321/724-3449).


Sincerely,                        




/s/ Robert L. Duffy
 

Bob Duffy
Senior Vice President
Human Resources & Administration






Accepted and Agreed,




/s/ Rahul Ghai
 
Date:
2/1/2016
 
Signature: Rahul Ghai
 
 
 
 








